Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I Species A (claims 13-15) in the reply filed on 02/03/2021 is acknowledged.  The traversal is on the ground(s) that the none of the layers discussed in Bowen has been shown to have a RED value of greater than 0.8 towards nicotine, rivastigmine, fentanyl, or lidocaine; and additionally, none of the materials of Bowen includes a polymer contact layer of cyclic olefin copolymer, a polyamide, or an ethylene vinyl alcohol.  This is not found persuasive because a newly introduced reference Riis et al. (WO 2015/123211 A1) teaches a multilayer film containing a base film and a sealant film, wherein the base film comprises an aluminum foil, and the sealant film comprises a three-layer coextrusion of copolymer of ethylene with acrylic acid (EAA), low density polyethylene (LDPE) and ethylene-norbornene copolymer (COC) ([00174] and [0018]).  The base film meets the claimed base layer, the copolymer of ethylene with acrylic acid (EAA) sublayer meets the claimed tie layer, and the ethylene-norbornene copolymer (COC) meets the claimed contact layer.  Riis teaches the ethylene-norbornene copolymer (COC) has a relative energy difference (RED) value based on Hansen’s Solubility parameter (HSP) of 1.33 and 1.32 towards nicotine and lidocaine, respectively (Table 1, [00117] and [00118]).  
The requirement is still deemed proper and is therefore made FINAL.

Note
Claims 1, 10, 13, 14, 16, 21, 24, 25, 28, 29 and 31 are amended, claims 7, 8, 22, 23 and 36 are canceled, and claims 1-6, 9-21 and 24-35 are pending.  Currently, claims 1-6, 9-12, 16-21 and 24-35 are withdrawn as a non-elected invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Riis et al. (WO 2015/123211 A1).
Claims 13 and 14:  Riis teaches a multilayer film containing a base film and a sealant film, wherein the base film comprises an aluminum foil {instant claim 14}, and the sealant film comprises a three-layer coextrusion of copolymer of ethylene with acrylic acid (EAA), low density polyethylene (LDPE) and ethylene-norbornene copolymer (COC) ([00174] and [0018]).  The base film meets the claimed base layer, the copolymer of ethylene with acrylic acid (EAA) {instant claim 14} sublayer meets the claimed tie layer, and the ethylene-norbornene copolymer (COC) meets the claimed contact layer.  Riis teaches the ethylene-norbornene copolymer (COC) has a relative energy difference (RED) value based on Hansen’s Solubility parameter (HSP) of 1.33 and 1.32 towards nicotine and lidocaine, respectively (Table 1, [00117] and [00118]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Riis et al. (WO 2015/123211 A1), as applied to claim 13 above.
Riis teaches the claimed invention as set forth above.
Claim 15:  With respect to the loading/thickness of each layers, the experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicants’ claims patentable in the absence of unexpected results.  In re Aller, 105 USPQ 233.  One of ordinary skill in the art would have been motivated to adjust the loading of each layer, and the motivation would be to control flexibility and lamination property.  A prima facie case of obviousness may be rebutted; however, where the results of the optimizing variable, which is known to be result-effective, are unexpectedly good.  In re Boesch and Slaney, 205 USPQ 215.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETELHEM SHEWAREGED whose telephone number is (571)272-1529.  The examiner can normally be reached on Monday -Friday 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BS
April 21, 2021
/BETELHEM SHEWAREGED/
Primary Examiner
Art Unit 1785